DETAILED ACTION
Claims 7, 9, 11, 20, 22, 25, 65-74, 76, and 78-93 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2014/0201889 A1 to Pietrzak et al.

providing a shell (First Outer Shell 40) (“...Referring now to FIG. 1, a side cut-away view of the helmet 10, according to a preferred embodiment of the present invention, is disclosed. The helmet 10 comprises a first outer shell 40 being fitted with a custom liner 20, which accurately matches a cranial topography of a user, thereby reducing or eliminating air gaps 48, and consequently enabling reduction of an overall thickness of the protective helmet 10 while providing equal protection against concussion or traumatic brain injury occurrences and optimal distribution of impact energy for improved protection. The custom liner 20 is made up of a plurality of cells 22 which provide dimensional variations corresponding to the cranial topography of the user...Referring now to FIGS. 2 and 3, a side cut-away view of a prefabricated helmet 110, according to the preferred embodiment of the present invention and an isolated view of a liner portion 122 of a prefabricated helmet 110, are disclosed. The design of the custom liner 20 is based upon a step 63 comprising overlaying an inner surface model of the first outer shell 40 onto cranial topography data obtained by such methods as a custom cranial scan 62, and is envisioned using software based upon quantitative algorithms and alignment markers 80 and/or qualitative positioning for controlled spacing and contoured shaping between the first outer shell 40 and cranial model. An example of potential unsafe mismatches and air gaps 48 between the inner molded foam liner 115 of an existing commercially available prefabricated protective helmet 110 and the skull/scalp are seen here. The design of the custom liner 20 allows for significantly improved surface matching for relatively even pressure distribution over a larger surface area than is possible with a prefabricated helmet 110. Impact loads 30 and energy will be distributed more effectively through additional shock absorbing cell portions 22 resulting in a safer helmet 10. The scanned cranial surface data receives subsequent customization and CAD modification to improve relief over highly innervated local areas for comfort and additional purchase. The enhanced surface pressure distribution provided by the helmet 10 increases helmet stability before, during, and after an impact event. The customization of the helmet 10 allows for fine tuning to ensure fabricating a sufficient first shock absorbing layer 45 by avoiding characteristics of a prefabricated helmet 110 such as an excessively sized second outer shell 117, an excessive offset of the molded liner 115, an extra thick second impact absorbing layer 119, an extra thick soft second comfort layer 121, excessive air 44 contained within bladder portions 42 (if so equipped), and large air gaps 48 between the molded liner 115 and the user's cranium 100. The custom liner 20 is also envisioned to provide for better control of positioning and simpler donning and doffing of the helmet 10...” Col. 6 Ln. 32-67, Col. 7 Ln. 1-16);
producing a liner customized for a face of a user; and 
attaching the liner to the shell (an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet); 
wherein producing the liner comprises creating a desired liner model and producing the liner according to the desired liner model; 
wherein creating the desired liner model comprises: 
obtaining a model of the shell (a design liner step); 
obtaining a model of the face of the user (a cranial shape acquisition step); 
positioning the model of the face of the user relative to the model of the shell/positioning a base liner model between the model of the face and overlays the model of the outer shell onto the modified cranial model) (“...The first fabrication method and design comprises: a cranial shape acquisition step, which provides a custom scan of the user's cranium and creates a surface model from the scan data; a modify scan step, which modifies the cranial shape acquisition data for optimal helmet comfort and stability; a design liner step, which selects an appropriate size and shape of the first outer shell, overlays the model of the outer shell onto the modified cranial model, and designs the segmented composite cells and bladders; an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet; and, a fit to user step. The three-dimensional surface scan is then modified during a modify scan step using computer aided design software and/or haptic feedback surface modification hardware/software to allow for optimization. The design liner step utilizes a software algorithm to select a first outer shell and design a custom liner based upon the size and shape of the three-dimensional surface scan and needed shock and impact absorption capacity. A critical function of the software algorithm is scan shape alignment and first outer shell alignment and positioning. The assemble liner to helmet step is envisioned to utilize bonding methods such as, but not limited to, adhesives, fasteners, Velcro.RTM., and the like, to produce a finished helmet...The second fabrication method and design comprises: a cranial shape acquisition step, which provides a custom scan of the user's cranium and creates a surface model from the scan data; a modify scan step, which modifies the cranial shape acquisition data for optimal helmet comfort and stability; a design liner step, which selects an appropriate size and shape for the first outer shell, overlays the model of the outer shell onto the modified cranial model, and optimizes and designs the foam custom liner to select the appropriate foam or polymer liner blank matched to the outer shell; a mill liner blank step, which mills the custom liner to the optimized shape preferably using a CNC tool; an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet; and, a fit to user step. Specifically for the second method, a single-density or multi-density soft inner liner is created by CNC milling the inside of a prefabricated, preformed liner blank to match the CAD modified cranial three-dimensional scan with the outside of the blank matching the prefabricated inside surface of the rigid first outer shell. This second fabrication method and process is particularly applicable to single-use helmet...The first fabrication method 60 and design includes a cranial shape acquisition step 62, which provides a custom scan of the user's cranium 100 and creates a surface model from the scan data; a modify scan step 63 which modifies the cranial shape acquisition data for optimal helmet 10 comfort and stability; a design liner step 64 which selects an appropriate size and shape of the first outer shell 40, overlays the model of the outer shell 40 onto the modified cranial model, and designs the segmented composite cells 22 and bladders 42; an assemble liner to helmet step 66 to assemble the finished first outer shell 40 with the custom liner 20 to produce a finished helmet 10; and, finally a fit to user step 68...” Col. 3 Ln. 50-67, Col. 4 Ln. 1-29). 
Sandifer is silent with reference to 2Application No.: 16/448,622Patentmaking volumetric changes to the base liner model, the desired liner model comprising the base liner model incorporating the volumetric changes made thereto.
Pietrzak teaches making volumetric changes (adjusted) to the base liner model (Liner/Custom Inner Surface 82), the desired liner model comprising the base liner model incorporating the volumetric changes made thereto (“...The method of making the custom-fitted helmet can The inner surface of the custom-fitted helmet can be formed by an additive process. Forming the inner surface of the custom-fitted helmet can be accomplished by inserting a liner comprising a plurality of contiguous pieces or a plurality of separated pieces into a helmet base unit. The liner can be formed as a substantially flat array of pieces and a surface of the substantially flat array of pieces can be adjusted to mirror the computerized headform... In order to ensure that helmet base unit 86 approximates a final shape and design of custom-fitted helmet 81, for a plurality of customers of different head shapes and sizes, a number of helmet base unit models including sizes ranging from a small size to a large size can be provided. Thus, helmet base unit 86 can be selected from a number of helmet base unit models to have the smallest possible helmet size, thereby minimizing helmet weight and size while still allowing customer 20 to have a custom-fitted helmet 81 with a thickness greater than or equal to minimum dimension D.sub.M of helmet safety standard 71 between a surface of customer head 30 and outer surface 83 of custom-fitted helmet 81. Dimensions of helmet base unit 86 can then be altered to generate a computerized helmet model 88. Computerized helmet model 88 includes at least a digital data set indicative of a portion of a helmet. In some embodiments, computerized helmet model 88 includes a model of at least custom inner surface 82 of custom-fitted helmet 81. Additionally, and as discussed more fully below, in some cases all of the dimensions of the custom-fitted helmet 81 may be calculated by a processor associated with the database 24. In a particular embodiment, a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer with the teaching of Pietrzak because the teaching of Pietrzak would improve the system of Sandifer by providing a technique allowing for user flexibility of modifying or adjusting model of products before manufacture.   





a design liner step); 
obtaining a model of the face of the user (a cranial shape acquisition step); 
positioning the model of the face of the user relative to the model of the shell; and determining the desired liner model based on the relative positions of the model of the face and the model of the shell (overlays the model of the outer shell onto the modified cranial model).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 20140201889 A1 to Pietrzak et al. as applied to 7 above, and further in view of U.S. Pat. No. 4,466,138 A A1 to Gessalin.

As to claim 9, Sandifer as modified by Pietrzak teaches the method defined in claim 7, however it is silent with reference to creating the customized liner mold by: providing a base liner mold; obtaining at least one attachment for the base liner mold; and attaching the at least one 
Gessalin teaches creating the customized liner mold by: providing a base liner mold (male member of an injection mold); obtaining at least one attachment for the base liner mold; and attaching the at least one attachment to the base liner mold (Insert 1), thereby to create the customized liner mold (“...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer and Pietrzak with the teaching of Gessalin because the teaching of Gessalin would improve the system of Sandifer and Pietrzak by providing a mold including an insert for making protective custom helmet.

Claims 25 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2016/0180587 A1 to Bai et al.

providing a shell (First Outer Shell 40) (“...Referring now to FIG. 1, a side cut-away view of the helmet 10, according to a preferred embodiment of the present invention, is disclosed. The helmet 10 comprises a first outer shell 40 being fitted with a custom liner 20, which accurately matches a cranial topography of a user, thereby reducing or eliminating air gaps 48, and consequently enabling reduction of an overall thickness of the protective helmet 10 while providing equal protection against concussion or traumatic brain injury occurrences and optimal distribution of impact energy for improved protection. The custom liner 20 is made up of a plurality of cells 22 which provide dimensional variations corresponding to the cranial topography of the user...Referring now to FIGS. 2 and 3, a side cut-away view of a prefabricated helmet 110, according to the preferred embodiment of the present invention and an isolated view of a liner portion 122 of a prefabricated helmet 110, are disclosed. The design of the custom liner 20 is based upon a step 63 comprising overlaying an inner surface model of the first outer shell 40 onto cranial topography data obtained by such methods as a custom cranial scan 62, and is envisioned using software based upon quantitative algorithms and alignment markers 80 and/or qualitative positioning for controlled spacing and contoured shaping between the first outer shell 40 and cranial model. An example of potential unsafe mismatches and air gaps 48 between the inner molded foam liner 115 of an existing commercially available prefabricated protective helmet 110 and the skull/scalp are seen here. The design of the custom liner 20 allows for significantly improved surface matching for relatively even pressure distribution over a larger surface area than is possible with a prefabricated helmet 110. Impact loads 30 and energy will be distributed more effectively through additional shock absorbing cell portions 22 resulting in a safer helmet 10. The scanned cranial surface data receives subsequent customization and CAD modification to improve relief over highly innervated local areas for comfort and additional purchase. The enhanced surface pressure distribution provided by the helmet 10 increases helmet stability before, during, and after an impact event. The customization of the helmet 10 allows for fine tuning to ensure fabricating a sufficient first shock absorbing layer 45 by avoiding characteristics of a prefabricated helmet 110 such as an excessively sized second outer shell 117, an excessive offset of the molded liner 115, an extra thick second impact absorbing layer 119, an extra thick soft second comfort layer 121, excessive air 44 contained within bladder portions 42 (if so equipped), and large air gaps 48 between the molded liner 115 and the user's cranium 100. The custom liner 20 is also envisioned to provide for better control of positioning and simpler donning and doffing of the helmet 10...” Col. 6 Ln. 32-67, Col. 7 Ln. 1-16); 
creating a desired liner model, wherein creating the desired liner model comprises: 
obtaining a model of the shell (a design liner step); 
obtaining a model of a face of a user (a cranial shape acquisition step);
positioning the model of the helmet relative to the model of the face of the user and the model of the shell (overlays the model of the outer shell onto the modified cranial model); and 
determining the desired liner model based on the relative positions of the model of the face, the model of the helmet and the model of the shell (overlays the model of the outer shell onto the modified cranial model); 
an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet); and 
attaching the liner to the shell (an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet) (“...The first fabrication method and design comprises: a cranial shape acquisition step, which provides a custom scan of the user's cranium and creates a surface model from the scan data; a modify scan step, which modifies the cranial shape acquisition data for optimal helmet comfort and stability; a design liner step, which selects an appropriate size and shape of the first outer shell, overlays the model of the outer shell onto the modified cranial model, and designs the segmented composite cells and bladders; an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet; and, a fit to user step. The three-dimensional surface scan is then modified during a modify scan step using computer aided design software and/or haptic feedback surface modification hardware/software to allow for optimization. The design liner step utilizes a software algorithm to select a first outer shell and design a custom liner based upon the size and shape of the three-dimensional surface scan and needed shock and impact absorption capacity. A critical function of the software algorithm is scan shape alignment and first outer shell alignment and positioning. The assemble liner to helmet step is envisioned to utilize bonding methods such as, but not limited to, adhesives, fasteners, Velcro.RTM., and the like, to produce a finished helmet...The second fabrication method and design comprises: a cranial shape acquisition step, which provides a custom scan of the user's cranium and creates a surface model from the scan data; a modify scan step, which modifies the cranial shape acquisition data for optimal helmet comfort and stability; a design liner step, which selects an appropriate size and shape for the first outer shell, overlays the model of the outer shell onto the modified cranial model, and optimizes and designs the foam custom liner to select the appropriate foam or polymer liner blank matched to the outer shell; a mill liner blank step, which mills the custom liner to the optimized shape preferably using a CNC tool; an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet; and, a fit to user step. Specifically for the second method, a single-density or multi-density soft inner liner is created by CNC milling the inside of a prefabricated, preformed liner blank to match the CAD modified cranial three-dimensional scan with the outside of the blank matching the prefabricated inside surface of the rigid first outer shell. This second fabrication method and process is particularly applicable to single-use helmet...The first fabrication method 60 and design includes a cranial shape acquisition step 62, which provides a custom scan of the user's cranium 100 and creates a surface model from the scan data; a modify scan step 63 which modifies the cranial shape acquisition data for optimal helmet 10 comfort and stability; a design liner step 64 which selects an appropriate size and shape of the first outer shell 40, overlays the model of the outer shell 40 onto the modified cranial model, and designs the segmented composite cells 22 and bladders 42; an assemble liner to helmet step 66 to assemble the finished first outer shell 40 with the custom liner 20 to produce a finished helmet 10; and, finally a fit to user step 68...” Col. 3 Ln. 50-67, Col. 4 Ln. 1-29). 
Sandifer is silent with reference to obtaining a model of a cage and
positioning the model of the cage relative to the model of the face of the user.
3D mask model) and
positioning the model of the cage relative to the model of the face of the user (aligning the facial model to a 3D mask model, and calculating a fit-quality metric characterizing a quality of the mask model fit to the facial model.) (“...FIG. 1 depicts an exemplary PPE virtual fitting station. In the FIG. 1 depiction, a user 100 is seated at a virtual fitting station 110. The virtual fitting station includes a 3D facial scanner 105, a display device 140 and a mask fitting engine 170. The mask fitting engine 170 is depicted having a processor 165 which may execute instructions received from program memory locations 175. The received program instructions may cause the processor 165 to perform operations related to obtaining data representative of a 3D facial model representative of a user's face, aligning the facial model to a 3D mask model, and calculating a fit-quality metric characterizing a quality of the mask model fit to the facial model. Such processor operations and/or other operations be repeated on other 3D mask models representative of different models and/or makes of masks. Such processor operations and/or other operations may be repeated on other facial models representative of other users' faces. These operations may advantageously return fit-quality metrics for one or more user/mask combinations in a short time. These fit-quality metrics may select real mask model, which may be tested further for fit integrity. Such further fit integrity testing may be avoided for user/mask combinations associated with a poor virtual fit-quality metric...” paragraphs 0053).


As to claim 87, Sandifer teaches the method defined in claim 25, wherein creating the desired liner model comprises: obtaining a model of the shell (a design liner step); 
obtaining a model of the face of the user (a cranial shape acquisition step); 
positioning the model of the face of the user relative to the model of the shell; and 11Application No.: 16/448,622Patentdetermining the desired liner model based on the relative positions of the model of the face and the model of the shell (overlays the model of the outer shell onto the modified cranial model).  

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2016/0180587 A1 to Bai et al. as applied to 25 above, and further in view of U.S. Pat. No. 4,466,138 A A1 to Gessalin.

As to claim 86, Sandifer as modified by Bai teaches the method defined in claim 25, however it is silent with reference to creating the customized liner mold by: providing a base liner mold; obtaining at least one attachment for the base liner mold; and attaching the at least one attachment to the base liner mold, thereby to create the customized liner mold.  
Gessalin teaches creating the customized liner mold: providing a base liner mold by (male member of an injection mold); obtaining at least one attachment for the base liner mold; and attaching the at least one attachment to the base liner mold (Insert 1), thereby to create the customized liner mold (“...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer and Bai with the teaching of Gessalin because the teaching of Gessalin would improve the system of Sandifer and Bai by providing a mold including an insert for making protective custom helmet.
Claims 72, 78, 79, 80 and 92 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2018/0092428 A1 to Knight et al. and further in view of U.S. Pat. No. 4,466,138 A A1 to Gessalin.

As to claim 72, Sandifer teaches a method of creating a mask liner customized for a user, comprising: 
obtaining a model of a shell (a design liner step); 
obtaining a model of a face of the user (a cranial shape acquisition step); 
positioning the model of the face relative to the model of the shell (overlays the model of the outer shell onto the modified cranial model); and
producing the mask liner from the model of the liner using production material, wherein producing the mask liner using production material 8Application No.: 16/448,622Patent comprises obtaining the base liner and attaching the at least one attachment to the base liner (an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet) (“...The first fabrication method and design comprises: a cranial shape acquisition step, which provides a custom scan of the user's cranium and creates a surface model from the scan data; a modify scan step, which modifies the cranial shape acquisition data for optimal helmet comfort and stability; a design liner step, which selects an appropriate size and shape of the first outer shell, overlays the model of the outer shell onto the modified cranial model, and designs the segmented composite cells and bladders; an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet; and, a fit to user step. The three-dimensional surface scan is then modified during a modify scan step using computer aided design software and/or haptic feedback surface modification hardware/software to allow for optimization. The design liner step utilizes a software algorithm to select a first outer shell and design a custom liner based upon the size and shape of the three-dimensional surface scan and needed shock and impact absorption capacity. A critical function of the software algorithm is scan shape alignment and first outer shell alignment and positioning. The assemble liner to helmet step is envisioned to utilize bonding methods such as, but not limited to, adhesives, fasteners, Velcro.RTM., and the like, to produce a finished helmet...The second fabrication method and design comprises: a cranial shape acquisition step, which provides a custom scan of the user's cranium and creates a surface model from the scan data; a modify scan step, which modifies the cranial shape acquisition data for optimal helmet comfort and stability; a design liner step, which selects an appropriate size and shape for the first outer shell, overlays the model of the outer shell onto the modified cranial model, and optimizes and designs the foam custom liner to select the appropriate foam or polymer liner blank matched to the outer shell; a mill liner blank step, which mills the custom liner to the optimized shape preferably using a CNC tool; an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet; and, a fit to user step. Specifically for the second method, a single-density or multi-density soft inner liner is created by CNC milling the inside of a prefabricated, preformed liner blank to match the CAD modified cranial three-dimensional scan with the outside of the blank matching the prefabricated inside surface of the rigid first outer shell. This second fabrication method and process is particularly applicable to single-use helmet...The first fabrication method 60 and design includes a cranial shape acquisition step 62, which provides a custom scan of the user's cranium 100 and creates a surface model from the scan data; a modify scan step 63 which modifies the cranial shape acquisition data for optimal helmet 10 comfort and stability; a design liner step 64 which selects an appropriate size and shape of the first outer shell 40, overlays the model of the outer shell 40 onto the modified cranial model, and designs the segmented composite cells 22 and bladders 42; an assemble liner to helmet step 66 to assemble the finished first outer shell 40 with the custom liner 20 to produce a finished helmet 10; and, finally a fit to user step 68...” Col. 3 Ln. 50-67, Col. 4 Ln. 1-29). 
Sandifer is silent with reference to creating a model of a liner that at least partly fills a space between the model of the shell and the model of the face of the user and  
wherein creating the model of the liner comprises obtaining a model of a base liner and adding a model of at least one attachment to the model of the base liner.
Knight teaches creating a model of a liner (lining layer) that at least partly fills a space between the model of the shell and the model of the face of the user (“...In some embodiments, the 3D headform comprises at least a portion of the scanned head. In some embodiments, the 3D headform comprises a In some embodiments, relevant portion s may include the cheek areas of the face. 3D visualizations and physical models of the 3D headform are further depicted and described with respect to FIGS. 9A and 9B...With reference back to FIG. 8, a lining layer is formed to conform to the shape of a portion of the 3D headform at step 806. In some embodiments, the lining layer is lining layer 713b which is conforms to the shape of an individual's head, such as head 721, such that there are no gaps, such as gaps 723a, 723b, 723c, 723d, 723e, and 723f, and/or high pressure contact areas, such as 725a and 725b...As previously described, in some embodiments, the lining layer may comprise of one or more various foam materials, such as expanded polystyrene or polypropylene, memory foam or other polyurethane foams. Such foam materials may be sculpted to conform to the shape of a portion of the 3D headform. The foam material may further be sculpted to conform to the shape of a portion of the inner surface of a shell layer, such as inner shell 707. Thus, the foam liner may fit between the head and the shell layer when the helmet is place upon the individual's head. As previously described, the lining layer may be constructed from various foam materials which may take the form of the customized shell layer when installed within the customized shell, such that it conforms to the shape of the head scanned at step 802 and rendered at step 804. In some embodiments, the lining layer may be 3D printed or injection molded to conform to the shape of head 721 and the inner surface of the customized shell layer. In some embodiments, the mold members for injection molding the lining layer may be constructed based off of the 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer with the teaching of Knight because the teaching of Knight would improve the system of Sandifer by providing a technique that lines the shell of the helmet to protect the head/skull of the wearer.
Gessalin teaches wherein creating the model of the liner (male member of an injection mold): comprises obtaining a model of a base liner (Insert) and adding a model of at least one attachment to the model of the base liner (“...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer and Knight with the teaching of Gessalin because the teaching of Gessalin would improve the system of Sandifer and Knight by providing a mold including an insert for making protective custom helmet.
The method of manufacture and design of the helmet of the present invention provides for a customization of the helmet, enabling fine tuning, to ensure fabricating a sufficient first shock absorbing layer by avoiding undesirable characteristics of prior art prefabricated helmets. The undesirable characteristics of prior art helmets are a mismatch, leading to the existence of air gaps, between the liner portion of the helmet and the user's cranium shape. In fact, these air gaps can create a secondary impact between the liner and the cranium, resulting in localized high impact loads of the surface areas of contact. The methods and designs of the present invention provide a cost effective method of fabricating helmets with helmet liners that substantially reduce, or obviate, secondary impact occurrences while simultaneously reducing the required thickness of the helmet layers affording impact protection. The custom helmet design of the present invention reduces the need for excessive comfort foam found in prior art helmets. The first shock absorbing layer of the present invention is custom formed to match the wearer's head, where the customization method relies on measuring and mapping the user's head using a variety of digital scanning methods. The . Next, using a variety of manufacturing methods such as sculpting, additive/subtractive, machining, or the like, a protective liner is fabricated. When used in a helmet with the respective user, an exact fit is formed, thus preventing any movement of the user's head in a manner that reduces injury upon any impact...” Col. 1 Ln. 41-67, Col. 2 Ln. 1-4). 

As to claim 79, see the rejection of claim 72 above.

As to claim 80, Gessalin teaches the method defined in claim 72, further comprising creating from the model of the liner a custom mold, wherein producing the mask liner comprises molding the mask liner using the custom mold and the production material (“...Insert 1, corresponding to the final shape of the shell to be produced, is mounted on the male member of an injection mold, by first inserting the two side parts 13 and 14 into insert 1 and by introducing studs 19 in holes previously provided in said insert, then by driving the wedge-shaped central part 15 between said two side parts 13, 14. A good result requires that the insert perfectly fits the mold male member and so prevents penetration of the injected thermoplastics between the male member and the insert. Of course, said insert should be of a substantially constant thickness so that the gap left within the mold for the injection of thermoplastics be also of substantially constant thickness. Finally, the insert should have such an external surface finish as to allow perfect mechanical anchoring of the injected thermoplastic material while not impeding the flow of said material when the same enters the mold...The assembly formed by the male member covered with insert 1 is thereafter introduced into the internal cavity of part 11 of the injection mold, then part 10 of said mold is in turn mounted so as to perfectly fit onto part 11 along the meeting plane 12 and also along the male member bottom so as to provide a good seal...After curing of the thermoplastics within the mold, part 10 of the female member, insert 1 and the thermoplastics casing molded onto the latter are removed from the cavity of part 11. Thereafter, removing the central wedge-shaped part of the male member allows the two lateral parts 13 and 14 to be drawn together and withdrawn from the resulting reinforced thermoplastic shell...” Col. 4 Ln. 16-58, Col. 16 Ln. 66-67).  5Application No.: NEWPatent Preliminary AmendmentAttorney Docket No. 84363071/88267-215 


As to claim 92, Sandifer teaches a wearable mask, comprising: a shell (First Outer Shell 40); and a liner attached to the shell (an assemble liner to helmet step to assemble the finished first outer shell with the custom liner to produce a finished helmet), the liner being customized for a face of a user (a cranial shape acquisition step) in accordance with the method of claim 72. 
 
Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,545,127 B1 issued to Sandifer et al. in view of U.S. Pub. No. 2018/0092428 A1 to Knight et al. and further in view of U.S. Pat. No. 4,466,138 A A1 to Gessalin as applied to claim 72 above, and further in view of U.S. Pub. No. 2015/0173446 A1 to DeBoer.


DeBoer teaches a goalie mask liner mask (“...Accordingly, the head gear assembly 301 may be used in sports or activities that use a small gap size; however, with the adjustment of the gap size 303a, the head gear assembly may be configured with an increased gap size. The head gear assembly 301 may be used in sports or activities that do not require a small gap size. For example, the head gear assembly 301 may be used in the sport of hockey as a hockey helmet, but the head gear assembly may also be used for industrial purposes. For example, the head gear assembly 301 may be used by a construction worker or a welder...” paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Sandifer, Knight and Gessalin with the teaching of Deboer because the teaching of Deboer would improve the system of Sandifer, Knight and Gessalin by providing a cage on a hockey helmet for facial protection.


Allowable Subject Matter
Claims 11, 20, 65, 67-71, 76, 81-85, 88, 90, 91 and 93 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CHARLES E ANYA/Primary Examiner, Art Unit 2194